Exhibit 10.3

 

Baltic Trading Limited

Director Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of March 15, 2010, between BALTIC TRADING LIMITED (the
“Company”) and                                        (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Baltic Trading Limited 2010
Equity Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, with incentives to: (a) enter into and remain in the service of the
Company, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                       Grant of Restricted Stock.  Pursuant
to, and subject to, the terms and conditions set forth herein and in the Plan,
the Board of Directors hereby grants to the Participant 2,500 restricted shares
(the “Restricted Stock”) of common stock of the Company, par value $0.01 per
share (“Common Stock”).

 

2.                                       Grant Date.  The Grant Date of the
Restricted Stock is March 15, 2010.

 

3.                                       Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Board of Directors, shall govern.  Except as otherwise
provided herein, all capitalized terms used herein shall have the meaning given
to such terms in the Plan.

 

4.                                       Vesting.  Subject to the further
provisions of this Agreement, the Restricted Stock shall vest on the earliest of
(i) March 15, 2011, (ii) the date of the annual shareholders meeting of the
Company next following the date hereof (the “Annual Meeting Date”) and (iii) the
occurrence of a Change in Control, as defined in Section 3.8(a) of the Plan, as
in effect on the date of such occurrence (each such date, the “Vesting Date”).

 

5.                                       Restrictions on Transferability.  Until
a share of Restricted Stock vests, the Participant shall not transfer the
Participant’s rights to such share of Restricted Stock or to any rights related
thereto.  Any attempt to transfer unvested shares of Restricted Stock or any
rights related thereto, whether by transfer, pledge, hypothecation or otherwise
and whether voluntary or

 

--------------------------------------------------------------------------------


 

involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.

 

6.                                       Termination of Service.

 

(a)                                  In the event that the Participant’s Service
with the Company terminates before the Vesting Date for any reason other than
the Participant’s death or disability (as defined in the Plan), the Restricted
Stock, together with any property received in respect of such shares, as set
forth in Section 9 hereof, shall be forfeited as of the date such Service
terminates, and the Participant promptly shall return to the Company any
certificates evidencing the Restricted Stock, together with any cash dividends
or other property received in respect of such shares.  For purposes hereof,
“Service” means a continuous time period during which the Participant is at
least one of the following:  an employee or a director of, or a consultant to,
the Company.

 

(b)                                 In the event that the Participant’s Service
with the Company terminates before the Vesting Date for reason of the
Participant’s death or disability (as defined in the Plan), all shares of
Restricted Stock shall become vested immediately prior to such termination of
Service.

 

7.                                       Issuance of Shares.

 

(a)                                  Reasonably promptly after the Grant Date,
the Company shall issue and deliver to the Participant a stock certificate,
registered in the name of the Participant, evidencing the shares of Restricted
Stock or shall instruct its transfer agent to issue shares of Restricted Stock
which shall be maintained in book entry form on the books of the transfer
agent.  Such certificate may bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE BALTIC TRADING LIMITED 2010 EQUITY INCENTIVE PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT BETWEEN BALTIC TRADING LIMITED AND THE HOLDER OF RECORD OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN AND RESTRICTED
STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THE
CERTIFICATE TO THE SECRETARY OF BALTIC TRADING LIMITED.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)                                 Reasonably promptly after any such shares of
Restricted Stock vest pursuant to Section 4 hereof, (i) in the case of
certificated shares, in exchange for the surrender to the Company of the
certificates evidencing the Restricted Stock, delivered to the Participant under
Section 7(a) hereof, and the certificates evidencing any other securities
received in respect of such

 

2

--------------------------------------------------------------------------------


 

shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) a certificate
evidencing such shares of Restricted Stock and such other securities, free of
the legend provided in Section 7(a) hereof and (ii) in the case of book entry
shares, the Company shall cause to be lifted and removed any electronic coding
or stop order established pursuant to Section 7(a) hereof.

 

(c)                                  The Company may require as a condition of
the delivery of stock certificates or the removal of any electronic coding or
stop order, pursuant to Section 7(b) hereof, that the Participant remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the applicable shares.  The Board of Directors, in its sole
discretion, may permit the Participant to satisfy such obligation by delivering
shares of Common Stock or by directing the Company to withhold from delivery
shares of Common Stock, in either case valued at their Fair Market Value on the
Vesting Date with fractional shares being settled in cash.

 

(d)                                 The Participant shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of the
grant of Restricted Stock, except to the extent a stock certificate is issued
therefor or an appropriate book entry is made on the books of the transfer agent
reflecting the issuance thereof pursuant to Section 7(a) hereof, and then only
from the date such certificate is issued or such book entry is made.  Upon the
issuance of a stock certificate or the making of an appropriate book entry on
the books of the transfer agent, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability and the forfeiture
provisions, as set forth in this Agreement.

 

8.                                       Securities Matters.  The Company shall
be under no obligation to effect the registration pursuant to the Securities Act
of 1933, as amended (the “1933 Act”) of any interests in the Plan or any shares
of Common Stock to be issued thereunder or to effect similar compliance under
any state laws.  The Company shall not be obligated to cause to be issued any
shares, whether by means of stock certificates or appropriate book entries,
unless and until the Company is advised by its counsel that the issuance of such
shares is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded.  The Board of Directors may require, as a condition of
the issuance of shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that any certificates bear such legends and any book entries be subject to
such electronic coding, as the Board of Directors, in its sole discretion, deems
necessary or desirable.  The Participant specifically understands and agrees
that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

 

9.                                       Dividends, etc.  Any cash dividends or
other property (but not including securities) received by a Participant with
respect to a share of Restricted Stock shall be returned to the Company in the
event such share of Restricted Stock is forfeited.  Any securities received by a
Participant with respect to a share of Restricted Stock as a result of any
dividend, recapitalization, merger, consolidation, combination, exchange of
shares or otherwise will not vest until such share of Restricted Stock vests and
shall be forfeited if such share of Restricted Stock is forfeited.  Unless the

 

3

--------------------------------------------------------------------------------


 

Board of Directors otherwise determines, such securities shall bear the legend
or be subject to the electronic coding or stop order set forth in
Section 7(a) hereof.

 

10.                                 Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any party hereto upon any
breach or default of any party under this Agreement, shall impair any such
right, power or remedy of such party, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

11.                                 Right of Discharge Preserved.  Nothing in
this Agreement shall confer upon the Participant the right to continue as a
director of or in other service of the Company, or affect any right which the
Company may have to terminate such service.

 

12.                                 Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

13.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.

 

14.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

15.                                 Obligation to Notify.  If the Participant
makes the election permitted under Section 83(b) of the Internal Revenue Code of
1986, as amended (that is, an election to include in gross income in the year of
transfer the amounts specified in Section 83(b)), the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service and shall within the same 10-day period remit
to the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
such inclusion in Participant’s income. The Participant should consult with his
or her tax advisor to determine the tax consequences of acquiring the Restricted
Stock and the advantages and disadvantages of filing the
Section 83(b) election.  The Participant acknowledges that it is his or her sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if the Participant requests the Company or its
representatives to make this filing on his or her behalf.

 

16.                                 Reduction in Benefits.  Unless the
Participant and the Company agree otherwise in writing, in the event that the
Participant would incur an Excise Tax on any payments or benefits under this
Agreement as a result of a Change of Control (or any other change described in
Section 280G(b)(2) of the Code), the Company shall reduce the payments or
benefits to be paid to or

 

4

--------------------------------------------------------------------------------


 

granted to Participant hereunder to the greater of (i) the maximum amount
payable to the Participant without the imposition of any Excise Tax with respect
to the Restricted Stock and (ii) the amount that yields the Participant the
greatest after-tax amount of benefits under this Agreement after taking into
account any Excise Tax imposed on Participant, whether due to payments and
benefits under this Agreement or otherwise.  “Excise Tax” means the tax imposed
by Section 4999 of the Code and any successor tax.  The determination of whether
the Participants payments and benefits should be reduced and the amount of any
such reduction shall be made by independent counsel selected by the Participant
and reasonably acceptable to the Company (“Independent Counsel”).  For purposes
of such determination, (x) the total amount of payments and benefits received by
the Participant as a result of such Change in Control (or such other change)
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, except to the extent that, in the opinion of Independent Counsel, a
payment or benefit hereunder (in whole or in part) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code and the
Treasury Regulations under Section 280G of the Code (the “Regulations”), or such
“excess parachute payments” (in whole or in part) are not subject to the Excise
Tax; (y) the amount of the payments and benefits hereunder that shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of such payments and benefits or (B) the amount of “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code (after applying
clause (x) hereof); and (z) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Independent Counsel in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.  All fees and
expenses of Independent Counsel shall be borne by the Company.

 

17.                                 Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the Board
of Directors in respect of the Plan, this Agreement and the Restricted Stock
shall be final and conclusive.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------